

116 HR 9056 IH: Securing America’s Critical Minerals Supply Act
U.S. House of Representatives
2020-12-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9056IN THE HOUSE OF REPRESENTATIVESDecember 28, 2020Mr. Upton introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Department of Energy Organization Act to secure the supply of critical energy resources, including critical minerals and other materials, and for other purposes.1.Short titleThis Act may be cited as the Securing America’s Critical Minerals Supply Act.2.Amendment to the Department of Energy Organization ActThe Department of Energy Organization Act (42 U.S.C. 7101 et seq.) is amended—(1)in section 2, by adding at the end the following:(d)As used in sections 102(20) and 203(a)(12), the term critical energy resource means any energy resource that—(1)is essential to the energy sector and energy systems of the United States; and(2)the supply chain of which is vulnerable to disruption.;(2)in section 102, by adding at the end the following:(20)To ensure there is an adequate and reliable supply of critical energy resources that are essential to the energy security of the United States.; and(3)in section 203(a), by adding at the end the following:(12)Functions that relate to securing the supply of critical energy resources, including identifying and mitigating the effects of a disruption of such supply on—(A)the development and use of energy technologies; and(B)the operation of energy systems..3.Securing critical energy resource supply chains(a)In generalIn carrying out the requirements of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), the Secretary of Energy, in consultation with the appropriate Federal agencies, representatives of the energy sector, States, and other stakeholders, shall—(1)conduct ongoing assessments of—(A)energy resource criticality based on the importance of critical energy resources to the development of energy technologies and the supply of energy;(B)the critical energy resource supply chain of the United States; and(C)the vulnerability of such supply chain;(2)strengthen critical energy resource supply chains in the United States, including by—(A)diversifying the sources of the supply of critical energy resources; and(B)increasing domestic production, separation, and processing of critical energy resources;(3)develop substitutes and alternatives to critical energy resources;(4)improve technology that reuses and recycles critical energy resources; and(5)evaluate how the energy security of the United States is affected by the reliance of the United States on importing critical energy resources.(b)Critical energy resource definedIn this section, the term critical energy resource has the meaning given such term in section 2 of the Department of Energy Organization Act (42 U.S.C. 7101).